UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6313



JOHN PAUL TURNER,

                                            Petitioner - Appellant,

          versus

DAVID S. KUYKENDALL, Virginia Department of
Corrections, District 12, Staunton, Virginia,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, District Judge.
(CA-96-131-R)


Submitted:   June 20, 1996                   Decided:   July 1, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Dismissed by unpublished per curiam opinion.


John Paul Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders dismissing his

petition for failure to state a coherent claim and denying his Fed.

R. Civ. P. 59(e) motion. We dismiss the appeal for lack of juris-

diction because the orders are not appealable. This court may exer-

cise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988),
and certain interlocutory and collateral orders, 28 U.S.C. § 1292

(1988); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan
Corp., 337 U.S. 541 (1949). The orders here appealed are not ap-

pealable final, interlocutory, or collateral orders. See Domino
Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1067

(4th Cir. 1993).

     We deny a certificate of appealability and dismiss the appeal

as interlocutory. We deny the motion for oral argument and dispense
with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2